—Order, Supreme Court, New York County (Myriam Altman, J.), entered August 17, 1993, which granted defendants’ motion for partial summary judgment to the extent of holding that defendants’ compliance with the contract provision requiring them to seek plaintiff’s approval before settling related litigation is not a condition precedent to defendants’ right under the contract to an allocation of the settlement costs, unanimously affirmed, without costs.
Our decision on the prior appeal (190 AD2d 518) did not, as plaintiff argues, implicitly find the consent requirement to be a condition precedent to an allocation of the settlement. On the contrary, in denying plaintiff’s motion for summary judgment, we necessarily decided that defendants might not be obligated to return plaintiff’s entire deposit, but may be entitled to apply some part of the deposit toward the settlement, which is to say that plaintiff is required to participate in the allocation process.
We have considered plaintiff’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Ellerin, Kupferman, Ross and Tom, JJ.